DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 03/03/2022, the following represents the changes from the previous claims: Claims 1 and 8 were amended. Claims 1-12 are presented for examination. 
 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akiba et al. (US Patent Publication 2013/0192120) in view of McCrea (US Patent Publication 2012/0321906).
	a. Regarding claim 1, Akiba teaches a fishing line guide member 1 comprising a line contacting surface in contact with a fishing line [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]] and having an arithmetic mean roughness obtained from a roughness profile [Specifically, the surfaces 25 and 25 in the side surfaces are polished such that a mean surface roughness (Ra value) is 10 μm or less [0183]; polishing the surfaces 25 and 25 until the mean surface roughness (Ra value) becomes 1 μm or less, even the surface where the reinforcing fibers appear is reliably finished into a smooth surface shape, so that there is no damage which leads to breakage [0184]].
Akiba does not specifically teach an arithmetic mean roughness Ra of 0.2 μm or more and 0.4 μm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba to include an arithmetic mean roughness Ra of 0.2 μm or more and 0.4 μm or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Akiba does not specifically teach a core roughness depth Rk of 0.3 μm or more and 1.5 μm or less obtained from the roughness profile. McCrea teaches a core roughness depth Rk of 0.3 μm or more [Maximum surface roughness Ra, Ry, Rymax, Rz [μm]: 25; 50; 500; 5,000 [0097]] and 1.5 μm or less [Minimum surface roughness Ra, Ry, Rymax, Rz [μm]: 0.01; 0.02; 0.05; 0.1; 1. [0097]] obtained from the roughness profile [Ry depicts the maximum roughness depth [0080]; another parameter most widely used in Europe is Rz, or mean roughness depth. The Rz ISO standard is also called “Ten Point Average Roughness”. It averages the height of the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]] for the purpose of providing abrasion resistant articles for a variety of applications including applications requiring cylindrical objects, sporting goods, and fishing poles. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba to include a core roughness depth Rk of 0.3 μm or more and 1.5 μm or less obtained from the roughness profile as taught by McCrea because doing so would have provided abrasion resistant articles for a variety of applications including applications requiring cylindrical objects, sporting goods, and fishing poles.
	b. Regarding claim 2, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 1 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]]. Akiba in view of McCrea teaches (references to McCrea) the fishing line guide member according to claim 1 having a peak count obtained from the roughness profile [all the peaks and valleys over the entire length [0078]]. Akiba in view of McCrea does not specifically teach a peak count Pc of 5 or more and 25 or less. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a peak count Pc of 5 or more and 25 or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	c. Regarding claim 3, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 1 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]]. Akiba in view of McCrea teaches (references to McCrea) the fishing line guide member according to claim 1 having a kurtosis from the roughness profile [the height of the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]]. Akiba in view of McCrea does not specifically teach the kurtosis Rku is less than 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a kurtosis Rku less than 3 because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
d. Regarding claim 4, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 1 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]]. Akiba in view of McCrea teaches (references to McCrea) the fishing line guide member according to claim 1 having a total height of profile from the roughness profile [the height of the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]].
	Akiba in view of McCrea does not specifically teach a total height of profile Rt of 1.0 μm or more and 3.2 μm or less.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a total height of profile Rt of 1.0 μm or more and 3.2 μm or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	e. Regarding claim 5, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 1 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]]. Akiba in view of McCrea teaches (references to McCrea) the fishing line guide member according to claim 1 having a mean width of profile elements from the roughness profile [the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]]. Akiba in view of McCrea does not specifically teach a mean width of profile elements RSm of 45 μm or more and 95 μm or less.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a mean width of profile elements RSm of 45 μm or more and 95 μm or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	f. Regarding claim 6, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 1 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]]. Akiba further teaches a line contacting surface made of aluminum oxide-based ceramics [a material, which has a small sliding resistance at a fishline guide surface portion 6 a which is the inner circumferential surface thereof, such as titanium, aluminum, SUS, ceramics, or the like [0094]].
	g. Regarding claim 7, Akiba in view of McCrea teaches (references to Akiba) a fishing rod 40 comprising the fishing line guide member according to claim 1 [A fishline guide shown in FIG. 14 is attached to the fishing rod 40 [0177]].
	h. Regarding claim 8, Akiba teaches a fishing line guide member 1 comprising a line contacting surface configured to contact a fishing line [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]] and having an arithmetic mean roughness obtained from a roughness profile [Specifically, the surfaces 25 and 25 in the side surfaces are polished such that a mean surface roughness (Ra value) is 10 μm or less [0183]; polishing the surfaces 25 and 25 until the mean surface roughness (Ra value) becomes 1 μm or less, even the surface where the reinforcing fibers appear is reliably finished into a smooth surface shape, so that there is no damage which leads to breakage [0184]].
Akiba does not specifically teach an arithmetic mean roughness Ra of 0.2 μm or more and 0.4 μm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba to include an arithmetic mean roughness Ra of 0.2 μm or more and 0.4 μm or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Akiba does not specifically teach a core roughness depth Rk of 0.3 um or more and 1.5 um or less; a peak count; and a mean width of profile elements from the roughness profile. McCrea teaches a core roughness depth Rk of 0.3 μm or more [Maximum surface roughness Ra, Ry, Rymax, Rz [μm]: 25; 50; 500; 5,000 [0097]] and 1.5 μm or less [Minimum surface roughness Ra, Ry, Rymax, Rz [μm]: 0.01; 0.02; 0.05; 0.1; 1. [0097]]; a peak count [all the peaks and valleys over the entire length [0078]] and a mean width of profile elements from the roughness profile [the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]] for the purpose of providing abrasion resistant articles for a variety of applications including applications requiring cylindrical objects, sporting goods, and fishing poles. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba to include a core roughness depth Rk of 0.3 um or more and 1.5 um or less; a peak count; and a mean width of profile elements from the roughness profile as taught by McCrea because doing so would have provided abrasion resistant articles for a variety of applications including applications requiring cylindrical objects, sporting goods, and fishing poles. 
Akiba in view of McCrea does not specifically teach a peak count Pc of 5 or more and 25 or less; and a mean width of profile elements RSm of 45 um or more and 95 um or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a peak count Pc of 5 or more and 25 or less; and a mean width of profile elements RSm of 45 um or more and 95 um or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
i. Regarding claim 9, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 8 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]].
Akiba in view of McCrea teaches (references to McCrea) the fishing line guide member according to claim 8 having a kurtosis from the roughness profile [the height of the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]]. Akiba in view of McCrea does not specifically teach the kurtosis Rku is less than 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a kurtosis Rku less than 3 because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
j. Regarding claim 10, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 8 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]].
Akiba in view of McCrea teaches (references to McCrea) the fishing line guide member according to claim 8 having a total height of profile from the roughness profile [the height of the five highest peaks and the depth of the five lowest valleys over the measuring length, using an unfiltered profile [0080]].
	Akiba in view of McCrea does not specifically teach a total height of profile Rt of 1.0 μm or more and 3.2 μm or less.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include a total height of profile Rt of 1.0 μm or more and 3.2 μm or less because doing so would have provided a smooth surface to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
k. Regarding claim 11, Akiba in view of McCrea teaches (references to Akiba) the fishing line guide member according to claim 8 having the line contacting surface [since the side surface of the frame can come into contact with the fishline, it is preferable to perform a treatment so as to prevent damage to the fishline and also prevent the surface itself from being damaged [0180]]. Akiba further teaches a line contacting surface made of aluminum oxide-based ceramics [a material, which has a small sliding resistance at a fishline guide surface portion 6 a which is the inner circumferential surface thereof, such as titanium, aluminum, SUS, ceramics, or the like [0094]].
Akiba in view of McCrea does not specifically teach aluminum oxide in an amount of 80 mass% or greater with respect to all components of the aluminum-oxide based ceramics taken as 100 mass%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide member taught by Akiba in view of McCrea to include aluminum oxide in an amount of 80 mass% or greater with respect to all components of the aluminum-oxide based ceramics taken as 100 mass% because doing so would have provided a smooth surface material to prevent damage to the fishline and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
l. Regarding claim 12, Akiba in view of McCrea teaches (references to Akiba) a fishing rod 40 comprising the fishing line guide member according to claim 8 [A fishline guide shown in FIG. 14 is attached to the fishing rod 40 [0177]].

Response to Arguments
4.	Applicant’s arguments from the response filed on 03/03/2022, see pages 7-36, with respect to the rejection of claims 1-12 under 35 U.S.C 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643